Citation Nr: 0635646	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from March 1992 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that in a September 2004 written statement, 
the veteran's accredited service representative raised a 
claim for vocational rehabilitation training benefits under 
the terms and conditions of Chapter 31, Title 38, United 
States Code.  This matter is referred to the RO for 
appropriate development and consideration.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
her service-connected migraine headaches are manifested by 
severe headaches several times a week, that cause blurred 
vision, nausea and vomiting, photophobia and phonophobia, and 
last from one hour to two or three days, and are treated, but 
not well-controlled, with prescribed medication and sleep, 
that approximates severe economic inadaptability.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the schedular 
criteria for an initial 50 percent rating, but no more, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in a July 2006 
letter, the RO advised the veteran of the essential 
information as set forth by the Court in Dingess.  While the 
veteran's increased rating claim is being granted, no 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

In August 2002, prior to the November 2002 rating decision, 
and in February 2006, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the November 2002 
rating action that granted service connection appellant was 
instructed what the bases for the assigned ratings was, and 
why a higher rating was not for assignment.  Thus, she was 
put on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
August 2004 statement of the case and the January and May 
2006 supplemental statements of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a February 2006 
signed statement, the veteran said she had no more evidence 
to submit in support of her claim.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a November 2002 rating decision, the RO granted the 
veteran's claim for service connection for migraine 
headaches, and awarded a 30 percent disability evaluation.  
The RO made its determination upon review of service and post 
service medical records reflecting the veteran's treatment 
for migraine headaches. 

The post service medical evidence includes treatment records, 
dated from 1997 to 1999, from the Naval Medical Center in 
Portsmouth, Virginia, and Madigan Army Medical Center in 
Washington.  When seen in March 1997, the veteran reported 
having a headache since the previous afternoon that she rated 
as one of her worse, with pain on a scale of 10 out of 10, 
and with nausea, vomiting, and blurred vision.  In January 
1998, she was seen for headaches that occurred two or three 
times a month, with nausea, vomiting, dizziness and left 
hemiplegia.  There were no precipitating factors and they 
were not stress-related.  In July and November 1998, the 
veteran was seen for a left sided migraine headache since the 
previous evening, with blurred vision, photophobia, and 
nausea.  In January 1999, she reported having from two to 
four headaches a week.

In an April 2002 written statement that accompanied her claim 
for VA benefits, the veteran said she had "severe" migraine 
headaches that occurred six to eight times a month and lasted 
anywhere from one hour to three days.  When the headaches 
occurred, she had nausea, vomiting, blurred vision, and 
sensitivity to light and noise.

The RO also considered the findings of a November 2002 VA 
neurology examination.  According to the examination report, 
the veteran gave a history of having headaches in service 
approximately three times a month, with daily headaches while 
pregnant.  She rated the headaches as a 10 out of 10 on a 
pain scale when they occurred and said they were preceded by 
some nausea and left eye flickering.  Her headaches were also 
triggered by smell.  Currently, the veteran had migraine 
headaches approximately two to three times a week that varied 
in frequency depending on her stress level.  When they 
occurred, she said they started on the left side of her head 
and were associated with nausea, dizziness, and blurred 
vision.  Her headaches lasted anywhere from 30 minutes to two 
to three days.  Previously prescribed medications were not 
helpful.  She currently took Imitrex that barely helped.  On 
examination, it was noted that the veteran had obvious 
movement disorders.  Her pupils were round and reactive to 
light and accommodation.  Extra ocular muscles were intact.  
There were no trigger or tender points along the cervical 
spine to palpation.  The clinical impression was chronic 
headaches that were severe and caused inactivity when they 
occurred.

When seen in the VA outpatient clinic in November 2002, the 
veteran complained of worsening migraine headaches during the 
past six months and said she had up to three episodes per 
week.  She was referred to the neurology clinic. 

A March 2003 VA outpatient neurology record indicates that 
the veteran complained of more frequent migraine headaches 
that worsened.  She complained of having visual disturbances 
with the headaches, and saw black spots or floaters on the 
left before and during the headache.  

In January 2004, the veteran was seen in the VA outpatient 
neurology clinic regarding her diagnosed migraine headaches 
with blurred vision, nausea, and vomiting.  It was noted that 
she previously took Imitrex successfully.  The veteran 
described her headaches as throbbing, on the left side of the 
head and at the back of the left eye.  Associated symptoms 
included nausea, vomiting, photophobia, and phonophobia, with 
no focal motor-sensory complaints.  Frequency of her 
headaches was "6/mo".  Headache triggers were unknown but 
the headaches occurred one week before and during her 
menstrual period and if under stress.  Sleep helped the 
headaches and none of the prescribed medications helped.  It 
was noted that the veteran did not work and was the primary 
caretaker of a quadriplegic husband.

In her June 2004 notice of disagreement, the veteran reported 
that her headaches were currently treated with several 
medications that were not working and the headaches had 
worsened.  She tried several types of medication and other 
stress relieving techniques that did not help.  The headaches 
caused her to have difficulty with simple everyday activities 
as they occurred as often as two or three times a week.

When seen in the VA outpatient neurology clinic in August 
2004, it was noted that the veteran's migraine headaches were 
poorly controlled because she ran out of medication.  She was 
restarted on prescribed medication.

According to a February 2005 VA medical record, the veteran 
was seen in the neurology clinic where she was treated for 
her migraine headaches that "continue to be not well-
controlled".  Various medications were unsuccessfully tried 
by the veteran who said she only got three to four hours of 
sleep at night that she believed was a contributing factor to 
her headaches.  Upon examination, the clinical impression was 
headaches not optimally controlled.  Depakote E and imitrex 
nasal spray were prescribed as was Trazodone for sleep.

A March 2005 VA outpatient record indicates that the veteran 
said her migraine headaches were better since starting on 
daily prescribed medication.  She also said the inhaler was 
ineffective once her headache started.

An August 2005 VA neurological examination report reflects 
that the veteran said her headaches worsened, occurred 
anywhere from once a week to once every other day, and lasted 
anywhere from one hour to three days.  The onset varied 
between acute and slow.  She described her headaches as 
predominantly a left-sided headache that had pulsatile 
qualities with nausea, and non-projectile vomiting.  Her 
headaches were enhanced by noise, light, and certain smells, 
and diminished by sleep.  With a headache, she had more 
common visual blurriness.  As to her quality of life, she 
said this was usually only an issue when the headache reached 
intense proportions when she had to stop what she was doing, 
but then she was able to continue.  The veteran took Imitrex 
nasal and Depakote-ER that were "plus/minus effective at 
most".  Other previously prescribed medication was 
ineffective.  

Neurological examination findings showed cranial nerves II 
through XII to be normal.  Cerebral testing showed finger-
nose-finger, toe to finger, and heel to shin intact.  Motor 
testing was essentially normal.  Sensory and reflex testing 
was intact.  Toes were down going, bilaterally with no clonus 
or Hoffman.  Gait was tandem on toes and heels.  Romberg 
examination was normal.  The diagnosis was chronic headaches 
of the migraine type and the examiner said the examination 
looked normal.  The VA physician commented that it appeared 
that the veteran was "in desperate search of the right acute 
and preventive drug strategies" and opined that "I am not 
sure there is much else than be manipulated from the aspects 
of her life that enhance or detract from her headaches".  
Some other possible medications were noted. 

A February 2006 VA outpatient record indicates that the 
veteran was seen by a dermatologist with complaints of 
recurrent urticaria since November.  Her medications included 
divalproex, trazodone, and sumatriptan, and she said she had 
no new medications since the start of these flares.  

In a February 2006 written statement, the veteran said she 
became allergic to prescribed medication for daily 
maintenance of her migraine headaches.  The veteran said 
"the trazadone as well both caused hives".  She indicated 
that she could only use Imitrex nasal spray and took 800 
milligrams of Motrin.  The veteran said she was unable to 
sleep, woke up with headaches, and had one headache daily, or 
every week.  She said she had nausea and vomiting for the 
duration of her headache, with light and noise sensitivity.  
The veteran said she was unable to drive herself to the 
emergency room.  

In March 2006, the veteran was seen in the VA outpatient 
women's health clinic, and told the nurse practitioner a 
dermatology clinic practitioner advised her to stop taking 
her daily migraine medication; she was supposed to be 
reexamined in the neurology clinic.  

According to a March 2006 written statement from the 
veteran's service representative, the one preventative 
medication she was able to take on a daily basis for 
headaches caused hives and was discontinued

In April 2006, the veteran was seen in the VA dermatology 
clinic and reported that she discovered the cause of her 
hives was mixed nuts.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that the November 2002 rating decision 
granted service connection for the disability at issue.  In 
June 2004, the RO received the veteran's timely notice of 
disagreement with the disability evaluation awarded for her 
service-connected disability.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.124a, DC 8100.  Under this diagnostic code, headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months are evaluated as 30 
percent disabling.  Id.  Very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are evaluated as 50 percent disabling (the 
maximum rating assignable under that diagnostic code).  Id.

Upon review of the pertinent evidence of record, and giving 
the veteran the benefit of the doubt, the Board finds that 
the overall record supports the assignment of the maximum 50 
percent rating for headaches.  This is so because her 
migraines are essentially productive of severe economic 
inadaptability, averaging at least three or four completely 
prostrating and prolonged attacks each month that can last up 
to 72 hours.  Her attacks are manifested by blurred vision, 
sensitivity to sound and light, nausea, and vomiting, 
requiring bed rest.

Further, the overall evidence reflects that the veteran has 
experienced headaches several times a week that the 2002 VA 
examiner described as severe in intensity and causing 
inactivity when they occurred.  The veteran has consistently 
described all of her headaches as "severe", or prostrating 
but, the fact remains that, by her own admission, some of the 
headaches have been responsive to treatment with medication 
and sleep, although the records clearly reflect examiners' 
findings that the headaches are not well-controlled with 
prescribed medications.  Nevertheless, the Board finds that 
the "severe" headaches that the veteran describes as less 
responsive to medication, and that last up to 3 days, are 
better characterized as prostrating; the veteran described 
these headaches as occurring not less than two or three times 
a week.  These assertions tend to indicate more than the 
characteristic prostrating attacks occurring, on the average, 
of once per month, that warrant the assignment of the current 
30 percent rating.  Moreover, while actual severe economic 
inadaptability has not been objectively demonstrated, the 
assertions of the veteran as to the frequency and severity of 
her headaches, if accepted as true, would, conceivably, 
result in greater industrial impairment than is contemplated 
in the initial 30 percent rating assigned.

Under these circumstances, and resolving the doubt in the 
veteran's favor, the Board finds that the schedular criteria 
for assignment of an initial 50 percent rating-the maximum 
rating assignable for the veteran's headaches under DC 8100- 
is warranted.  A higher rating is not warranted under any 
other diagnostic code.

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
headache disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed her original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial 50 percent rating for migraine headaches is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


